Citation Nr: 1115987	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  08-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability (back disability).  

2.  Entitlement to service connection for osteoarthritis of the knees (knee disability).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In January 2010, the Board remanded these issues in order to obtain a VA examination and opinion and the Veteran was afforded the requested examination in July 2010.  While the July 2010 examination and opinion were sufficient with respect to the lumbar spine issue, which will be discussed below, the Board finds that the opinion was inadequate with respect to the Veteran's bilateral knee disability and, thus, an additional remand is necessary with regard to that issue.  

Accordingly, the issue of service connection for osteoarthritis of the knees is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has a lumbar spine disability that is due to any incident or event in active military service.  


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).  





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of incurrence or aggravation of a disease or injury in service; and (3) medical evidence of a nexus between the claimed in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran is seeking entitlement to service connection for a lumbar spine disability.  At the July 2010 VA examination, the Veteran attributed his current back pain to a basketball injury incurred at Scoffield Barracks in Hawaii, as well as an incident when he fell on waxed floors.  He reported that he was treated in Hawaii and subsequently at the VAMC in Palo Alto.  

The service treatment records (STRs) show that, in June 1978, the Veteran complained of low back pain that had persisted for one week.  He could not recall a specific injury but he reported he had been playing basketball.  The examining physician noted the Veteran had been treated three times with hot packs and back flexion exercises.  The final assessment was low back/muscle strain and a contusion to the left lumbar/thoracic region.  The STRs do not contain any additional complaints, treatment, or findings related to a problem involving the Veteran's back, and there were no pertinent complaints or findings reported at his separation examination in November 1979.  

The first time the Veteran is shown to seek treatment for a back problem after service is in February 1992, more than 10 years after he was separated from service.  At that time, the Veteran complained of low back pain with right radiculopathy that had persisted for one month and was aggravated by coughing.  

At this point, the Veteran's own statements provide evidence against his current claim, indicating a problem that was not chronic and had only existed for one month.

Despite the Veteran's subjective complaints, X-rays of his back were negative, with the exception of minimal narrowing at L5-S1.  In January 1987, the Veteran presented for treatment complaining of the sudden onset of left lumbar pain, which radiated down his left side into the thigh.  Objective examination revealed paravertebral spasm on the left and the assessment was mild muscle spasm and scoliosis.  

Subsequent treatment records show the Veteran continued to complain of low back pain, with occasional complaints of numbness in the right knee and leg.  See post-service treatment records dated July 1995, July 2005, and July 2006.  Due to the Veteran's complaints of chronic low back pain, X-rays were conducted which revealed degenerative disc disease at L5-S1.  See X-ray reports dated June 2005 and September 2006.  In May 2008, the Veteran was diagnosed with back strain after reporting that his low back gave out the week before.  The Veteran reported that his back strain was a recurrence of an old back strain from his days in the military, which involved the same area.  

In July 2010, the Veteran was afforded a VA examination to determine if he currently has a lumbar spine disability that is related to his military service.  The VA examiner reviewed the Veteran's STRs, noting that he received treatment for low back pain at the Hawaii Scoffield Barracks in June 1978 after playing in a basketball game and sustaining a contusion to the left lumbar area, which was diagnosed as a muscle strain.  In this regard, the VA examiner also noted the Veteran was seen for several appointments that included physical therapy, hot backs, and treatment of the muscle strain.  The VA examiner noted there was no further evidence showing continuing symptoms after the muscle strain, that there were no other entries for back treatments in service, and that there was no evidence of a back condition at separation from service.  The VA examiner also noted that there was no treatment for back pain immediately after service and that the only subsequent treatment was in 1992, more than 12 years after separation, with chronic pain since then.  

After evaluating the Veteran, the VA examiner diagnosed him with lumbar spine degenerative joint disease from L5-S1 and opined that the Veteran's disability is not at least as likely as not related to service.  In making this determination, the VA examiner noted that the Veteran was treated for one acute and transitory event of muscle strain during service, with no sequelae or evidence of further symptoms until over 10 years after service.  

In evaluating the ultimate merit of this claim, the Board finds that the July 2010 VA examination and opinion is the most competent, credible, and probative evidence of record with respect to the likely etiology and origin of the Veteran's current lumbar spine disability.  In making this determination, the Board notes that the VA examiner was aware of all relevant facts in this case, as he reviewed the entire claims file, interviewed the Veteran, and examined the Veteran.  The VA examiner also provided complete rationale in support of his conclusion, which was based on his medical expertise and the relevant facts in this case.  

Indeed, the Board notes that the July 2010 VA opinion is supported by the preponderance of the evidence which shows that, while the Veteran sought treatment for low back pain during service, there is no lay or medical evidence which shows he continued to suffer from back pain during service, at separation from service, or for more than 10 years after service.  As noted, the STRs do not contain any evidence of continued complaints or treatment for back problems following the treatment received in June 1978 and there is no post-service evidence of treatment for low back pain for many years after service.  Likewise, the Veteran has not submitted any lay statements which assert that he continued to suffer from back pain during service, following the June 1978 treatment, or after service.  

The lack of lay or medical evidence showing complaints or treatment for back problems for many years after service militates against a finding that the in-service muscle strain resulted in a chronic disorder, and also rebuts any assertion of continuity of symptomatology since separation from service.  See 38 C.F.R. § 3.303(b); see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

In addition, the Board finds probative that, while the Veteran has continuously sought treatment for low back pain since 1992 and he subsequently attributed his low back pain to military service, there is no medical evidence or opinion of record which relates the Veteran's current lumbar spine disability to his military service and his own prior statement suggest a problem that began years after service.  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for a lumbar spine disability.  The Board has considered the Veteran's assertion that he believes his current lumbar spine disability is related to service; however, any such assertion is outweighed by the most competent, credible, and probative evidence of record.  As a result, the Veteran's claim must be denied and the benefit-of-the-doubt is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2007 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The June 2007 letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records and post-service treatment records from VA and his private health care providers.  In this regard, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Veteran was also afforded a VA examination in July 2010 in conjunction with this claim.  It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for a lumbar spine disability is denied.  


REMAND

The Veteran is seeking entitlement to service connection for osteoarthritis of the knees.  

In January 2010, the Board remanded this issue in order to afford the Veteran a VA examination and obtain a medical opinion regarding the likelihood that the Veteran's current bilateral knee disability is related to his military service.  In so doing, the Board noted that the service treatment records (STRs) showed the Veteran complained of suffering an injury to his right leg in July 1978, after falling into a hole while in the field, which was diagnosed as a pulled muscle.  The STRs also showed the Veteran was diagnosed with a "knee injury" and treated with an Ace wrap in May 1979 after seeking treatment following for a knee injury that occurred the day after falling while playing softball.  

In remanding the claim, the Board also noted that post-service treatment records showed the Veteran has complained of knee pain in conjunction with his complaints of low back pain on more than one occasion.  See VA outpatient treatment records dated July 1995 and July 2006; see also private medical records dated July and October 2005.  

The Veteran was afforded a VA examination in July 2010 wherein the VA examiner determined that the Veteran's bilateral knee strain was not at least as likely as not related to his military service, noting that there were no manifestations of a knee condition in service.  

The July 2010 VA examination is considered competent medical evidence; however, the rationale provided by the VA examiner is inaccurate because, as noted, the STRs show the Veteran sought treatment for knee/leg related problems on two separate occasions in service.  In this context, the Board also notes that the VA examiner stated that there were no X-rays of record to substantiate the reported diagnosis of osteoarthritis, while the evidentiary record contains a September 2005 X-ray which revealed osteoarthritis in the Veteran's right knee.  

The inaccuracies in the July 2010 VA examination report require that the Board seek to clarify if the correct facts, as reflected in the record, change the VA examiner's conclusion regarding the likelihood that the Veteran's current knee disability is related to his military service.  Therefore, the Board finds a remand is necessary in order to obtain an amended opinion from the July 2010 VA examiner.  

Accordingly, the case is REMANDED for the following action:

1. Request that the physician who conducted the July 2010 VA examination review the entire claims file, including this Remand, and provide an addendum to his previous report which addresses whether the evidence of treatment for knee and leg problems during service, as well as the post-service diagnosis of osteoarthritis, changes his opinion with respect to whether the Veteran's current knee disability is related to his military service.  

a. The examiner must provide a rationale for each opinion expressed.  If he is unable to provide the requested medical opinion on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.

b. If the July 2010 VA examiner is not available to provide the requested addendum, a physician knowledgeable in evaluating musculoskeletal disabilities should be requested to review the claims file and provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's current knee disability is related to his military service.  The reviewing physician must state that he/she reviewed the claims file and provide a rationale in support of his/her opinion.  

2. Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


